DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
Claims 1 and 3-12 are allowed.

The following is an examiner’s statement of reasons for allowance:

Re claims 1, 3-9, prior arts do not teach or suggest the combination of the storage drive carrier according to claim 1, in particular, wherein a length of the first circuit board is less than half the length of the storage drive carrier in the first direction, and wherein the second circuit board is superimposed over the first circuit board and arranged together with the first circuit board within the protrusion; wherein the protrusion is positioned within an area delimited by a center line of a face of the body and sides of the face, the protrusion is provided on the face, and wherein the center line bisects the face and is parallel with the second direction.

Re claims 10 and 11, prior arts do not teach or suggest the combination of the chassis according to claim 10, in particular, wherein a length of the first circuit board is less than half the length of the storage drive carrier in the first direction, and wherein the 

Re claim 12, prior arts do not teach or suggest the combination of the method of claim 12, in particular, wherein a length of the first circuit board is less than half the length of the storage drive carrier in the first direction, and wherein the second circuit board is superimposed over the first circuit board and arranged together with the first circuit board within the protrusion; wherein the protrusion is positioned within an area delimited by a center line of a face of the body and sides of the face, the protrusion is provided on the face, and wherein the center line bisects the face and is parallel with the second direction.



Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAMES WU whose telephone number is (571)270-7974.  The examiner can normally be reached on Monday - Friday, 10:00AM - 6:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jinhee Lee can be reached on (571) 272-1977.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). 

/JAMES WU/Primary Examiner, Art Unit 2841